department of the treasury internal_revenue_service washington d c contact person 1d number contact number yo ’ op ee e07 date jun uniform issue list legend az b c d e f g h j k les dear sir or madam this is in reply to your rulings request of date on the proposed transfer by a of all of its assets to d d and e pursuant to section h and i and the proposed transfer by b its assets to all c of f e c b of the internal_revenue_code g a b c d e f g h and are exempt from federal_income_tax under sec_501 of the code and are a will transfer all of its assets one-third to c one-ninth to private_foundations under sec_509 of the code b will transfer all of d two-ninths to e one-twelfth to f one-twelfth to g one-twelfth to h and one-twelfth to these transfers of assets will allow the private its assets one-half to foundations to pursue their own charitable objectives after a's and b’s transfers a and b will each terminate its private_foundation_status under sec_509 a of the code by notice to the internal_revenue_service pursuant to sec_507 of the code and will dissolve under state law d and one-third to c one-sixth to e j k and b are charitable income lead trusts under sec_4947 of the code and l funds b ninth to d two-ninths to make its charitable_annuity payments one-half to c one-sixth to d and one-third to e j and k presently fund a j and k will distribute all future annuity payments one-third to c one- e one-twelfth to f one-twelfth to g one-twelfth to h and one-twelfth to ll will after transfers by a and b neither a nor b has any grant outstanding that requires the exercise of expenditure_responsibility under sec_4945 of the code and neither a nor b has any plans to make such grants however if either or both of a or b does make any grant to any organization other than their transfers under sec_507 b of the code to c d e f g h and that does require the exercise of expenditure_responsibility under sec_4945 of the code then pursuant to the expenditure_responsibility agreement terms concerning a b and c and as agreed by a b c d e f g h and i private_foundation c will exercise any required expenditure_responsibility under sec_4945 of the code for any expenditure_responsibility grants if made by a or b prior to a's and b's transfers of all of their assets to c d e f g h and pursuant to section b of the cade your letter requests the following rulings a the transfers of all of the assets of a to c d e f g h and t will quatify as transfers pursuant to sec_507 b of the code will not constitute willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter of the code will not terminate the status of a as a private_foundation described in sec_509 of the code and exempt from taxation under sec_501 a of the code and will not result in the imposition on a of any termination_tax under sec_507 c of the code b the transfers of all of the assets of b to c d and e will qualify as transfers pursuant to sec_507 b of the code will not constitute willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter of the code will not terminate the status of b as a private_foundation described in sec_509 of the code and exempt from taxation under sec_501 of the code and will not result in the imposition on b of any termination_tax under sec_507 of the code the transfers of all of the assets of a and b to c d e f g h and will not adversely affect the tax exempt status of any of c d e f g h and under sec_501 a and a of the code if either a or b notifies the internal_revenue_service that it intends to terminate its private_foundation_status pursuant to sec_507 of the code at least one day after the transfer of all of its remaining assets to its transferee foundations no termination_tax under sec_507 c will be imposed on a or b the transfers of the assets of a to c d e f g h and and the transfers of the assets of b to c d e will not subject either a or b to any excise_tax on net_investment_income under sec_4940 of the code a with respect to the transfers of all of the assets of a to c f g h and the provisions of sec_4940 of the code will apply to each of the transferee private_foundations in the taxable_year of the transfers and any subsequent year as to the extent of each transferee private foundation's pro_rata share of the assets distributed to it by a therefore each of the transferee private_foundations will report its pro_rata share of the net_investment_income of a for the year of the transfers and will pay any excise_tax imposed by sec_4940 of the code with respect to such pro_rata share if each transferee private_foundation were a d e b with respect to the transfers of all of the assets of b to c d and e the provisions of sec_4940 of the code will apply to each of the recipients in the taxable_year of the transfers and any subsequent year as if each recipient were b it by b therefore each of b's recipients will report its pro_rata share of the net_investment_income of b for the year of the transfers and will pay any excise_tax imposed by sec_4940 of the code with respect to such pro_rata share to the extent of each recipient's pro_rata share of the assets distributed to the transfers of the assets of a to c d e f g h and and the transfers of the assets of b to c d and e will not constitute acts of self-dealing under sec_4941 of the code and will not subject any foundation_manager or other disqualified_person of either a or b or any foundation_manager or other disqualified_person of any of c e f g h and to the imposition of tax under sec_4941 of the code a the transfers of all of the assets of a to c d e f g h and will be counted toward the satisfaction of the distribution_requirements of a under sec_4942 of the code to the extent that the amounts transferred meet the requirements of sec_4942 g of the code b the transfers of all of the assets of b to c d and e will be counted toward the satisfaction of the distribution_requirements of under sec_4942 of the code to the extent that the amounts transferred meet the requirements of sec_4942 of the code neither a nor b will be required to comply with g b of the code with respect to the transfer of all of its assets to c d e e as the case may be the recordkeeping requirements of section f g hand ortoc d and a with respect to the transfers of all of the assets of a to c h and the distribution_requirements of sec_4942 of the code will apply to each of the transferee private_foundations in the taxable_year of the transfers and any subsequent year as if each transferee private_foundation were a to the extent of each transferee private foundation's pro_rata share of the assets distributed to it by a therefore each of the transferee private_foundations will succeed to a pro_rata share of the distribution_requirements of a for the year of the transfers each of the transferee private_foundations will take into account for purposes of determining such transferee private foundation’ s distribution_requirements under sec_4942 of the code a pro_rata share of the excess qualifying distributions if any of a with respect to each year preceding the taxable_year of the transfers undistributed_income if any with respect to the taxable_year of the transfers and each preceding year minimum_investment_return for the taxable_year of the transfers and any qualifying distributions made by a during the taxable_year of the transfers either prior to or as a result of the transfers f g d e it by b b with respect to the transfers of all of the assets of b to c d and e the distribution_requirements of sec_4942 of the code will apply to each of b's recipients in the taxable_year of the transfers and any subsequent year as if each recipient were b to the extent of each recipient’ s pro_rata share of the assets distributed to a pro_rata share of the distribution_requirements of b for the year of the transfers each of b's recipients will take into account for purposes of determining such recipient's distribution_requirements under sec_4942 of the code a pro_rata share of the excess qualifying distributions if any of b with respect to each year preceding the taxable_year of the transfers undistributed_income if any with respect to the taxable_year of the transfers and each preceding year minimum_investment_return for the taxable_year of the transfers and any qualifying distributions made by b during the taxable_year of the transfers either prior to or as a result of the transfers therefore each of b's recipients will succeed to the transfers of all of the assets of a to c d e f g h and and the transfers of ail of the assets of f g b to c d and e will not constitute jeopardizing investments with respect to either a or b or any of c d e h and within the meaning of sec_4944 of the code a the transfers of all of the assets of a to c d e f g h and and the transfers of all of the assets of b to c d and e will not constitute taxable_expenditures and will not subject either a or b to the imposition of any_tax under sec_4945 of the code b a will not be required to exercise expenditure_responsibility under sec_4945 h of the code with respect to the transfers to c f g h and i except for information_return requirements for the year of the transfers and b will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to the transfers to c d and e except for information_return requirements for the year of the transfers d e c although neither a nor b has any outstanding grants that require the exercise of expenditure_responsibility within the meaning of sec_4945 of the code and neither a nor b has any plans to make any future grants that would require expenditure_responsibility if notwithstanding the foregoing either a or b makes any grants that require expenditure_responsibility prior to the transfer of all of its assets to the transferee private_foundations c d e f g h and or to the c d and e recipients as the case may be c will exercise expenditure_responsibility for all such grants in accordance with the expenditure_responsibility agreement such expenditure_responsibility by c will begin after the transfer by a or b of all of its assets to the transferee private_foundations c d any expenditure_responsibility requirements imposed on either a or b with respect to grants made to organizations other than the transferee private_foundations c d e f g h and will not subject a or b or any of the transferee private_foundations c d e f g h and to the imposition of any_tax under sec_4945 of the code provided that c exercises such expenditure_responsibility d and e recipients as the case may be or to the c h and g e f each foundation a and b will not be required to comply with the periodic reporting return and notice provisions of sec_6033 of the code for any taxable_year subsequent to that in which al assets are distributed by such a or bto c d e or to c d and e as the case may be provided that such a or b does not receive any assets and does not engage in any activity at any time after such distribution f g h and law sec_501 c of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_509 a of the code defines organizations exempt from federal_income_tax under sec_501 c of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_507 of the code and sec_1_507-1 b of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to terminate its private_foundation_status and by paying the termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on any private_foundation which voluntarily terminates its private_foundation_status pursuant to sec_507 of the code this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the private foundation's status under sec_501 c of the code or b the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 c of the regulations provides that a transfer under sec_507 b of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including any significant disposition of or more of the transferor's assets sec_1_507-3 of the regulations provides that in a transfer of assets from one private_foundation to one or more other private_foundations pursuant to a reorganization each transferee private_foundation is not treated as a newly created organization but succeeds to the transferor's aggregate tax benefits under sec_507 d of the code sec_507 of the code provides that the aggregate tax benefits of a private_foundation refer to the value of its exemption from federal_income_tax under sec_501 c of the code and of the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its assets is not required to file annual information returns required by sec_6033 of the code for tax years after the tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for a tax_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that a private_foundation that has transferred all of its assets not subject_to the expenditure to another private_foundation pursuant to sec_507 b of the code is responsibility requirement of sec_4945 of the code sec_1_507-3 of the regulations provides that if a transferor private_foundation transfers assets to one or more private_foundations which are controlled directly or indirectly by the same persons who control the transferor foundation each transferee foundation will it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as the transferor in the proportion which the fair_market_value of the assets transferred to it bears to the fair_market_value of ail of the assets of the transferor immediately before the transfer be treated as if lf sec_1_507-3 a ii of the regulations provides that a transfer of assets pursuant to sec_507 b of the code does not relieve the transferor private_foundation from filing its own final return as required by sec_6043 of the code sec_1_507-3 iii example indicates that a private_foundation transferee of assets pursuant to sec_507 of the code can enter into an expenditure_responsibility agreement with its transferor s of the assets whereby the transferee s agree to assume the continuing expenditure_responsibility under sec_4945 of the code for one or more of the outstanding expenditure_responsibility grants of the transferor s that example mentions such an expenditure_responsibility agreement between transferor and transferee private_foundations on july in that example two trustees of private_foundation p are the only substantial contributors to p in order to facilitate accomplishment of diverse charitable purposes the two trustees create and control the r foundation the s foundation and the t foundation and transfer all of p's assets to r as of the end of p also has an outstanding grant to foundation w for which p has been required to exercise expenditure_responsibility with respect to under these circumstances r s and t are each treated as if they are p in the proportion that the fair_market_value of the assets transferred to each bears to the fair_market_value of the assets of p immediately before the transfer since r s and t are treated as p absent a specific provision for exercising expenditure_responsibility with respect to p’s outstanding expenditure_responsibility grant to w each of r is required to exercise expenditure_responsibility with respect to p's outstanding grant to w however if as a part of p's transfer of assets to r p assigned and r assumed p's duties with respect to p’s outstanding expenditure_responsibility grant to foundation w only r would be required to exercise expenditure_responsibility with respect to p’s grant to w the example also indicates that since transferees r s and t are treated as p rather than as recipients of expenditure_responsibility grants there no expenditure_responsibility requirements which must be exercised under sec_4945 of the code with respect to p's transfers of all of its assets to r s and t its grant to w under sec_4945 of the code dollar_figure and t s and t are sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 b of the code sec_1_507-1 b and d of the regulations provide that a transferor foundation's transfer of assets pursuant to sec_507 of the code will not constitute a termination of the transferor foundation's status as a private_foundation under sec_509 a of the code sec_1_507-1 b of the regulations provides that a private_foundation which transfers all of its assets is not required to file annual information returns required by sec_6033 of the code for tax years after the tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for a tax_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 b of the code sec_1_507-3 a of the regulations provides that a private_foundation that has transferred all of its assets the expenditure to another private_foundation pursuant to sec_507 b of responsibility requirement of sec_4945 of the code not subject_to the code is sec_1_507-1 b of the regulations provides that a private_foundation which transfers all of its assets is not required to file annual information returns required by sec_6033 of the code for tax years after the tax_year of such transfer when it has no assets or activities sec_1_507-3 a of the regulations provides that a transferor private_foundation is required to meet its a tax_year in which it makes a charitable distribution_requirements under sec_4942 of the code even for transfer of its assets to another private_foundation pursuant to sec_507 b of the code sec_1_507-3 of the regulations provides that a private_foundation that has transferred all of its assets not subject_to the expenditure to another private_foundation pursuant to sec_507 b of the code is responsibility requirement of sec_4945 of the code sec_4942 of the code provides that a transferor private_foundation in order to make a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 g b of the code to show that the transferee private_foundation in fact subsequently made qualifying distributions that were equal to the amount of the transfer received and that were paid out of the transferee's own such transferee foundation's qualifying distributions must be corpus within the meaning of sec_4942 expended before the close of the transferee’s first tax_year after the transferee's tax_year in which it received the transfer revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private foundation’s excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 a i of the regulations the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by the amount if any of its transferor's excess qualifying distributions under sec_4942 of the code sec_4944 of the code imposes excise_tax on a private foundation's making of any investment that jeopardizes its exempt purposes sec_4945 of the code imposes excise_tax upon a private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its transfers to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper pre-grant and post-grant reports from its grantee private_foundation on the grantee's uses of the grant sec_4945 d of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes sec_53_4945-6 c of the regulations allows a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code analysis a will transfer all of its assets to c d e f g h and and b will transfer all of its assets to c d and e your requested rulings are discussed below under sec_507 b of the code and sec_1_507-3 of the regulations a transfer under sec_507 b includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including any significant disposition of or more of the transferor's assets because a and b each will be in such a reorganization by their dispositions of all of all of their assets a's and b's transfers will ha trarsfers onder sec_5o7 b of the code under sec_507 a a of the code a's and b's transfers for exempt purposes under sec_501 of the code will not constitute any act or failure to act under that section which would result in any_tax under chapter of the code under sec_1_507-4 of the regulations a's and b's transfers of their assets pursuant to sec_507 b of the code will not cause a termination of a’s or b’s private_foundation_status under sec_509 of the code and will not result in any termination_tax under sec_507 c of the code under sec_501 of the code a's and b's transfers of their assets will be for exempt purposes under that section and thus the transfers will not adversely affect their exemptions from federal_income_tax under sec_501 of the code of a or b or their transferees sec_507 of the code imposes excise_tax on a private_foundation which voluntarily terminates its private_foundation_status pursuant to sec_507 of the code this tax under sec_507 of the code is equal to the lower_of a the aggregate tax benefits that have resulted from the foundation's exemption from federal_income_tax under sec_501 of the code or b the value of the net assets of the foundation after a and b each transfer ail of their assets the value of each's assets will be zero when a and b notify the service of their voluntary termination of private_foundation_status pursuant to sec_507 of the code and thus such termination of a's and b's private_foundation_status under sec_509 a of the code will result in zero termination_tax under sec_507 of the code a's and b's transfers of their assets will be for exempt purposes under sec_501 of the code and thus will not be investment_income or a disposition of property or subject them to tax on investment_income under sec_4940 of the code sec_1_507-3 i of the regulations indicates that if a transferor private_foundation transfers assets to one or more private_foundations which are controlled directly or indirectly by the same persons who control the transferor foundation each transferee foundation will it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as the transferor in the proportion which the fair_market_value of the assets transferred to it bears to the fair_market_value of all of the assets of the transferor immediately before the transfer thus a's and b's investment_income under sec_4940 of the code can be treated as that of its transferees and a's and b's tax on such income under sec_4940 of the code can be paid_by their transferees be treated as if under sec_4941 of the code a's and b's transfers will not be acts of self-dealing because the transfers will be made for exempt purposes to organizations exempt from federal_income_tax under sec_501 c of the code which are not disqualified persons for purposes of sec_4941 of the code pursuant to sec_53 a of the regulations - sec_4942 of the code provides that a transferor private_foundation in order to make a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 g b of the code to show that the transferee private_foundation in fact subsequently made qualifying distributions that were equal to the amount of the transfer received and that were paid out of the transferee's own corpus within the meaning of sec_4942 such transferee foundation's qualifying distributions must be expended before the close of the transferee's first tax_year after the transferee's tax_year in which it received the transfer be counted toward the satisfaction of each's own distribution_requirements under sec_4942 of the code to the extent that such amounts transferred meet the requirements of sec_4942 of the code thus a's and b's transfers will under sec_1_507-3 of the regulations a and b will not be required to meet the recordkeeping requirements of sec_4942 g b of the code with respect to their transfers of all of their assets as in revrul_78_387 described above after a's and b's transfers of of their assets to their transferee private_foundations a's and b's excess qualifying distributions if any under sec_4942 of the code may be used by their transferees to reduce each’s distributable_amount under sec_4942 of the code by each's proportionate share of the amount if any of a's and b's excess qualifying distributions carryovers under sec_4942 of the code similarly a's and b's transfers will result in these transferee private_foundations being treated as their transferor s with respect to each transferee's pro_rata share of a's and b's minimum_investment_return and qualifying distributions under sec_4942 of the code all because a's and b's transfers will investments or result in tax under sec_4944 of the code be made for exempt purposes they will not constitute jeopardizing sec_53_4945-6 of the regulations indicates that a private_foundation can transfer assets pursuant to sec_507 b of the code to organizations exempt from federal_income_tax under sec_501 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code f g h and for exempt purposes under sec_501 c of the code will not be taxable_expenditures under sec_4945 of the code thus a's and b's transfers to the exempt transferees c d e sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its assets to one or more transferee private_foundations pursuant to sec_507 of the code such transferor foundation does not incur any expenditure_responsibility requirement under sec_4945 of the code with respect to its transfer of all of its assets pursuant to sec_507 of the code thus when a and b transfer all of their assets to c d e f g h and pursuant to sec_507 b of the code a and b will not be required to exercise any expenditure_responsibility under sec_4945 of the code with respect to such transfers of all of their assets to c through pursuant to sec_507 b of the code under sec_1_507-3 iii example of the regulations a's and b's transferee c has an expenditure_responsibility agreement with a and b whereby c agrees to assume any expenditure_responsibility under sec_4945 of the code with respect to any outstanding expenditure_responsibility grants if any of a and or b thus although neither a nor b has any grant outstanding that requires the exercise of expenditure_responsibility under sec_4945 of the code and neither a nor b has any plans to make such grant if either or both of a or b makes any grant to any organization other than the transfers under sec_507 of the code to c d e f g h and i that does require the exercise of expenditure_responsibility under sec_4945 of the code then pursuant to the expenditure_responsibility agreement terms concerning a b and c and as agreed among a b c f g h and private_foundation c will exercise any required expenditure_responsibility under sec_4945 of the code for any expenditure_responsibility grants that might be made by a or b prior to their transfers of assets pursuant to sec_507 of the code d e under sec_1_507-1 b of the regulations a and b be required meet the annual reporting requirements of sec_6033 of the code for any_tax years after the tax_year of their transfers when a and b will have no assets will not accordingly we rule as you have requested that a's transfers of all of its assets to c d e f g h and and b's transfers of allof its assets to c d and e will qualify as transfers under sec_507 b of the code will not be any acts or failures to act under sec_507 a of the code giving rise to liability for tax under chapter of the code will not terminate the status of a or b as a private_foundation under sec_509 of the code exempt from federal_income_tax under sec_501 of the code and will not result in the imposition of any termination_tax under sec_507 of the code a's and b's transfers will not adversely affect the exemption from federal_income_tax under section their c of the code or the private_foundation_status under sec_509 of the code of any of transferees c d e f g h and i if a or b notifies the internal_revenue_service of its intent to terminate its private_foundation_status under sec_509 of the code pursuant to sec_507 a of the code at least one day after transfer of all of its assets to its transferees no termination_tax under sec_507 c of the code will be imposed on a or b a's transfers of all of its assets to c d e f g h and and b's transfers of all of its assets to c d and e will not subject a or b to any excise_tax on investment_income under sec_4940 of the code with respect to a's transfers of all of its assets of to c d e f g h and and with respect to b's transfers of all of its assets to c d and e the provisions of sec_4940 of the code will apply to each of the transferee private_foundations in the tax_year of the transfers and any subsequent year as if each transferee were its transferor s to the extent of each transferee’s pro_rata share of the assets distributed to it by its transferor s each of the transferees will report its pro_rata share of the net_investment_income of its transferor s for the tax_year of the transfers and will pay any excise_tax under sec_4940 of the code with respect to the transferee's pro_rata share a's transfers of all of its assets to c d e f g h and i and b's transfers of all of its assets to c d and e will not constitute acts of self-dealing under sec_4941 of the code and will not subject any foundation_manager or other disqualified_person of a or b or any foundation_manager or other disqualified_person of any of the transferee private_foundations to tax under sec_4941 of the code és a's transfers of all of its assets to c d e f g h and and b's transfers of all of its assets to c d and e will be counted toward the satisfaction of the respective transferor's own distribution_requirements under sec_4942 of the code to the extent that the amounts transferred meet the requirements of sec_4942 of the code a and b will not be required to comply with the recordkeeping requirements of sec_4942 of the code with respect to their transfers of all of their assets to their transferee private_foundations d e with respect to a's transfers of all of its assets to c f g h and and with respect to b's transfers of all of its assets to c d and e the distribution_requirements of sec_4942 of the code will apply to their transferee private_foundations in the tax_year of the transfers and any subsequent tax years as if the transferees were their transferor s in proportion to each transferee's pro_rata share of the assets distributed to each by its transferor s each transferee will succeed to a pro_rata share of the distribution_requirements of its transferor s for the tax_year of the transfers each transferee will take into account for purposes of determining each transferee's distribution_requirements under sec_4942 of the code each transferee's pro_rata share of its transferor s excess qualifying distributions if any with fespect to each year preceding the tax_year of the transfers and undistributed_income if any with respect to the tax_year of the transfers and each preceding year and minimum_investment_return for the tax_year of the transfers and any qualifying distributions made by its transferor s during their tax years of the transfers prior to or as a result of their transfers a's and b's transfers will not be jeopardizing investments under sec_4944 of the code with respect to a or b or any of their transferee private_foundations a of the code a's and b's transfers will not be taxable_expenditures or subject a or b to tax under sec_4945 b a and b will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to each's transfers of all of its assets to its transferee private_foundations except for each's annual information_return requirement for each's tax_year of its transfers c if a or b makes any grants that require expenditure_responsibility prior to each's transfers of all of its assets to its transferee private_foundations c will exercise the required expenditure_responsibility for all such grants by a and or b c's expenditure_responsibility for such grants by a and or b would begin after the transfers by a and or b to the transferees any expenditure_responsibility requirements imposed on a and or b with respect to such grants made to organizations other than the transferees c d e f g h or to tax under sec_4945 of the code if c exercises such expenditure_responsibility on behalf of a and or b their expenditure_responsibility agreement and f g h or will not subject a b c d e in accordance with a and b will not be required to comply with the periodic reporting return and notice provisions of sec_6033 of the code for any_tax years subsequent to that in which all assets are distributed by a and b to their transferee private_foundations and a and b will have no assets because this letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organizations that requested it provides that it may not be used or cited as precedent sec_6110 of the code sincerely ‘gigned garland a carter garland a carter chief exempt_organizations technical branch tr
